Title: To George Washington from John Jay, 28 March 1779
From: Jay, John
To: Washington, George


Dear Sir
Philadelphia 28 March 1779
The less is written on the Subject about which the Bearer will confer with you, doubtless the better—It may be proper however for me to inform you—that I have known him well for many Years. In my Opinion he is an honest man, and firmly attached to the American Cause from the Commencement of the present Troubles. I have seen his Conduct in several Instances directed by generous Sentiments of Honor, and a liberal Pride—He by no means wants Sagacity or Experience in the Ways of Men—His Circumstances as to Property are good, rather easy than otherwise. I am dear Sir with great Esteem & personal Regard Your most obedt Servant
John Jay
